Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), made and entered into by and
between Les C. Vinney (“Vinney” or “Employee”) and STERIS Corporation, an Ohio
corporation (“STERIS” or the “Company”), on the 7th day of September, 2006;

WITNESSETH:

WHEREAS, Vinney has served the Company prior to the date of this Agreement (the
“Effective Date”) in the capacities of Senior Vice President and Chief Financial
Officer, Chief Operating Officer and, most recently, President and Chief
Executive Officer; and

WHEREAS, Vinney’s efforts since he joined the Company in March 2000 have
contributed to the success of the Company and enhancement of shareholder value;
and

WHEREAS, Vinney and STERIS want to document an employment and succession plan
for the orderly transition of management responsibilities to effectuate Vinney’s
eventual retirement and separation from the Company in accordance with previous
discussions and mutual understandings; and

WHEREAS, STERIS desires to retain Vinney in an appropriate role until his
retirement, to further enhance shareholder value, based on his value to the
Company; and

WHEREAS, Vinney and STERIS desire to enter into this Agreement to set forth
their agreement concerning Vinney’s continued employment and an orderly
succession plan.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, Vinney and STERIS agree as follows:

1. Employment. (a) From the Effective Date until the Changeover Date (as defined
below), Vinney shall be employed as President and Chief Executive Officer of the
Company at the base salary of $726,000 per year. Vinney will also participate in
the Company’s Senior Executive Management Incentive Compensation Plan (the
“SEMICP”) for the fiscal year ending March 31, 2007 at the levels and targets
previously approved by the Compensation and Corporate Governance Committee of
the Board of Directors of the Company (the “Compensation Committee”), regardless
of the Changeover Date. In that connection, Vinney will be paid the full bonus
earned based on the attainment of previously approved corporate objectives and
the other terms of the SEMICP for the year ended March 31, 2007, except that the
Compensation Committee will exercise any negative discretion as permitted by the
SEMICP to reduce any amount payable to Vinney under the SEMICP only to the
extent that Vinney does not facilitate the transition to a new Chief Executive
Officer or observe his obligation to cooperate as required by Section 16. STERIS
will pay at least 75% of the estimated amount payable to Vinney under the SEMICP
on or prior to June 1, 2007, with the remainder of any such amount payable to
Vinney in accordance with the terms of the SEMICP (provided that such remaining
amount shall be paid in any event in compliance with Section 409A of the
Internal Revenue Code (“Section 409A”)). As President and Chief Executive
Officer of the Company, Vinney shall have the normal executive and managerial
responsibilities, duties and authority of an executive serving in such position,
subject to the power of the Board of Directors to limit or expand such
responsibilities, duties and authorities and subject to the Company’s Code of
Regulations and existing resolutions of the Board of Directors and committees
thereof.



--------------------------------------------------------------------------------

(b) On or before June 1, 2007, the Board of Directors intends to elect a new
Chief Executive Officer. The earlier of (i) the date on which the new Chief
Executive Officer is elected or (ii) June 1, 2007 shall be referred to in this
Agreement as the “Changeover Date.” In the event that the Changeover Date occurs
prior to June 1, 2007, Vinney shall continue to perform services through May 31,
2007 (the “Section 409A Separation Date”) as a senior executive employee,
reporting to the new Chief Executive Officer and the Board of Directors of the
Company and performing such duties as may from time to time be assigned by the
new Chief Executive Officer or the Board of Directors relating to assisting the
new Chief Executive Officer with transition matters as well as assisting with
respect to the matters described in Section 16 of this Agreement and other
similar projects. Vinney shall perform such duties on a regular and consistent
basis, with the expectation that such duties will require services to be
performed no less than one quarter of Vinney’s customary average working hours
for the three full immediately preceding calendar years prior to the Changeover
Date. After any such Changeover Date, Vinney shall continue to receive his base
salary at the rate of $726,000 per year through the Section 409A Separation Date
(unless his employment has been previously terminated pursuant to Section 13)
and, if the Changeover Date occurs prior to the Section 409A Separation Date,
shall also participate in the SEMICP for the fiscal year ending March 31, 2007
as set forth in Section 1(a). Moreover, the Company shall continue to provide
Vinney with an office and secretarial services as well as other accommodations
and an automobile allowance comparable to those provided to other senior
executives of the Company and consistent with what the Company currently
provides to Vinney through the Section 409A Separation Date, and Vinney will be
entitled to participate in STERIS’ insurance, retirement and other employee
benefit programs as set forth in Section 3.

(c) From and after June 1, 2007 through the earlier of (i) May 31, 2009 or
(ii) the date on which Vinney’s employment is terminated pursuant to Section 13
(the “Post-CEO Employment Period”), Vinney will continue as an employee serving
as Senior Advisor performing such duties on an as needed basis as may from time
to time be assigned by the new Chief Executive Officer or the Board of Directors
which do not unreasonably conflict with any other employment responsibilities of
Vinney, and the parties recognize that Vinney may have full-time employment
elsewhere during this time period.

(d) The Company shall reimburse Vinney for all reasonable expenses incurred by
him in the course of performing his duties under this Agreement which are
consistent with the Company’s policies in effect from time to time with respect
to travel, entertainment and other business expenses, subject to the Company’s
requirements with respect to reporting and documentation of such expenses;
provided, that reimbursement shall be made no later than 2 1/2 months after the
end of the calendar year in which the expenses were incurred. The Company will
continue to provide Vinney with voice mail and secretarial services through
December 31, 2007.

(e) Vinney shall be deemed to have resigned without any further action on his
part, effective on the Changeover Date, his position as President and Chief
Executive Officer and as a member of the Board of Directors of the Company. In
addition, Vinney shall be deemed to

 

- 2 -



--------------------------------------------------------------------------------

have resigned without any further action on his part, effective on the
Changeover Date, (i) from all other offices of the Company to which he has been
elected by the Board of Directors of the Company (or to which he has otherwise
been appointed), (ii) from all offices of any entity that is a subsidiary of, or
is otherwise related to or affiliated with, the Company, (iii) from all
administrative, fiduciary or other positions he may hold with respect to
arrangements or plans for, of or relating to the Company or any subsidiary or
other affiliate of the Company, and (iv) from any other directorship, office,
trustee or other position of any corporation, partnership, joint venture, trust
or other enterprise (each, an “Other Entity”) insofar as Vinney is serving in
the directorship, office, trustee or other position of the Other Entity at the
request of the Company; provided, however, that if such resignation results in
noncompliance with any statute, rule or regulation applicable to any entity,
subsidiary, other affiliate of the Company or Other Entity, such resignation
shall be effective at such time as the resignation would be in compliance with
any such statute, rule or regulation. Vinney will not accept election or a
nomination for election as a Director of the Company at any annual or special
meeting of shareholders after the date hereof. The Company hereby consents to
and accepts such resignations.

(f) In the event that a “change of control” with respect to the Company (as
defined in applicable regulations under Section 409A) occurs prior to May 31,
2009, the Company shall pay to Vinney, within five days after such change of
control, the full remaining amount that would be payable to Vinney from and
after the date of such change of control through May 31, 2009 under this
Agreement except for COBRA and other benefits, which will be paid according to
the respective plans.

2. Stock Options. All of Vinney’s stock options, which are listed on Exhibit A
hereto, shall remain outstanding to the extent of their original term with
exercisability extending to three months after the end of Vinney’s continued
employment described in this Agreement but not later than the latest date
permitted by applicable regulations under Section 409A, all in accordance with
and subject to the terms of the STERIS Corporation 1997 Stock Option Plan, the
STERIS Corporation 1998 Long-Term Incentive Plan, the STERIS Corporation 2002
Stock Option Plan, as amended, and the STERIS Corporation 2006 Long-Term Equity
Incentive Plan (collectively, the “Option Plans”), as applicable, and the
applicable notice of grant or other option agreement, including, without
limitation, the Nonqualified Stock Option Agreement dated August 2, 1999, except
that (a) Vinney and the Company agree that with respect to the 25,000 shares
under option 001450, the 50,000 shares under option 001803 and the 75,000 shares
under option number 02209 for which those options were not exercisable on
January 1, 2005, those options will be exercisable only through December 31,
2007 and (b) the exercisability of the option described in part D of Exhibit A
shall be as set forth in the evidence of award relating to such option. The
parties understand that to the extent that Vinney’s continued employment after
May 31, 2007 as described in this Agreement affects the Employment Termination
Date of options 002591 and 002998 those options may be deemed to be extended for
purposes of Section 409A, but the parties recognize that such options would not
thereby become deferred compensation subject to Section 409A because the
exercise price of those options exceeds the fair market value of the Company’s
common stock on the date of this Agreement.

3. Continuation of Health Insurance and Other Employment Benefits. (a) From the
date of this Agreement until the day immediately prior to the 409A Separation
Date

 

- 3 -



--------------------------------------------------------------------------------

and (b) for the period beginning on the Section 409A Separation Date and ending
on the earliest of (i) the date on which Vinney accepts full-time employment
elsewhere, (ii) the date on which Vinney’s employment is terminated pursuant to
Section 13 or (iii) May 31, 2009, Vinney will be entitled to continue to
participate in STERIS’ insurance, retirement and other employee benefit programs
(including matching contributions to the Company’s 401(k) Savings Plan) to the
same extent as he was entitled to participate prior to the date of this
Agreement, except that in the case of the period referred to in clause
(b) above, Vinney will elect COBRA coverage, and the Company will reimburse
Vinney for the costs of such coverage, until the earlier of the expiration of
COBRA coverage or until Vinney accepts full-time employment elsewhere. In the
event that Vinney does not accept full-time employment elsewhere before the
expiration of COBRA coverage, the Company will reimburse Vinney for his medical
insurance premium expenses after the expiration of COBRA coverage to the same
extent the Company would provide coverage under its health insurance plan until
the earlier of December 31, 2009 or the date Vinney accepts full-time employment
elsewhere.

4. Post-CEO Employment Period Payments. Subject to Vinney’s observance of all
terms and conditions set forth in this Agreement, unless his employment has been
previously terminated pursuant to Section 13, the Company shall pay Vinney the
following amounts:

(a) $375,000 payable on December 1, 2007; and

(b) Eighteen installments of $62,500 each payable on the last day of each month
commencing December 31, 2007 and ending May 31, 2009.

In the event of Vinney’s death prior to May 31, 2009 these amounts will be paid
to his designated beneficiaries, or if none, to his estate. On May 31, 2009,
Vinney shall retire from employment with the Company.

5. Attorneys’ Fees. On or about the Effective Date, STERIS shall pay Vinney’s
counsel fees for legal services provided to Vinney in connection with the
negotiation and preparation of this Agreement, but not an amount in excess of
$45,000.

6. Review of Announcements/Disclosures. Except as required by applicable law, no
press releases or any other public or internal announcements regarding this
Agreement or the actions contemplated hereunder shall be made by any party to
this Agreement without the prior review and approval of the other party, which
approval shall not be unreasonably withheld.

7. Personal Effects. After the Section 409A Separation Date, at no cost to
Vinney, Vinney shall be entitled to remove and retain his office furniture and
furnishings and equipment including, but not limited to, his computers,
printers, fax machines, blackberry portable phone, awards and personal
possessions; provided, however, that the Company shall be entitled to examine
Vinney’s computers and remove any software, electronic files and all other
property of the Company, including, without limitation, property, documents
and/or all other materials (including copies, reproductions, summaries and/or
analyses) which constitute, refer or relate to Confidential Information (as
defined in Section 10 below) of the Company or any software or files belonging
to the Company or otherwise containing any Confidential Information.

 

- 4 -



--------------------------------------------------------------------------------

8. Competition. (a) During the period beginning on the 409A Separation Date and
ending on the two-year anniversary of the date on which Vinney’s employment with
STERIS is terminated (the “Restricted Period”), Vinney shall not, directly or
indirectly, do or suffer to be done any of the following: perform any advisory
or consulting services for, operate or invest in (other than not more than one
percent of the stock in a publicly-held corporation which is traded on a
recognized securities exchange or over-the-counter), be employed by or an
independent contractor of, or be a director, partner, or officer of, or
otherwise become associated with in any capacity, any person, firm, corporation,
partnership, proprietorship, or other entity that develops, manufactures,
assembles, sells, distributes, or performs products, systems or services in
competition with any products, systems, or services developed, manufactured,
assembled, sold, distributed, or performed by the Company.

(b) Vinney has carefully considered the nature and extent of the restrictions
upon him and the rights and remedies conferred upon the Company under this
Section 8 and this Agreement, and hereby acknowledges and agrees that the same
are reasonable in time and territory, are designed to eliminate competition
which otherwise would be unfair to the Company, do not stifle the inherent skill
and experience of Vinney, would not operate as a bar to Vinney’s sole means of
support, are fully required to protect the legitimate interests of the Company
and do not confer a benefit upon the Company disproportionate to the detriment
to Vinney. Vinney further acknowledges that his obligations in this Section 8
are made in consideration of, and are adequately supported by the payments by
the Company to Vinney described in this Agreement.

9. No Solicitation of Employees. Vinney agrees that he will not, at any time,
without the prior written consent of the Company, directly or indirectly, induce
or attempt to induce any employee, agent, or other representative or associate
of the Company to terminate his, her or its relationship with the Company or
interfere with the relationship between the Company and any of its employees,
agents, representatives, suppliers, customers, or distributors.

10. Confidential Information.

(a) Vinney acknowledges and agrees that in the performance of his duties as an
officer and employee of the Company he was brought into frequent contact with,
had or may have had access to, and/or became informed of confidential and
proprietary information of the Company and/or information which is a competitive
asset of the Company (collectively, “Confidential Information”) and the
disclosure of which would be harmful to the interests of the Company or its
subsidiaries. Confidential Information shall include, without limitation:
confidential data, marketing strategies (including customer lists), patents,
trade secrets, and other confidential information of the Company within
Employee’s knowledge concerning the customers, finances or personnel of the
Company, concerning the products, systems, and services being developed,
manufactured, assembled, sold, distributed, or performed by the Company or
concerning the business or affairs of the Company and any other information
which constitutes a “trade secret” under federal or state law. Such Confidential
Information is more fully described in Subsection (b) of this Section 10. Vinney
acknowledges that the Confidential Information of

 

- 5 -



--------------------------------------------------------------------------------

the Company gained by Vinney during his association with the Company was
developed by and/or for the Company through substantial expenditure of time,
effort and money and constitutes valuable and unique property of the Company.

(b) Vinney will keep in strict confidence, and will not, directly or indirectly,
at any time, disclose, furnish, disseminate, make available, use or suffer to be
used in any manner any Confidential Information of the Company without
limitation as to when or how Vinney may have acquired such Confidential
Information. Vinney specifically acknowledges that Confidential Information
includes any and all information, whether reduced to writing (or in a form from
which information can be obtained, translated, or derived into reasonably usable
form), or maintained in the mind or memory of Vinney and whether compiled or
created by the Company, which derives independent economic value from not being
readily known to or ascertainable by proper means by others who can obtain
economic value from the disclosure or use of such information, that reasonable
efforts have been put forth by the Company to maintain the secrecy of
confidential or proprietary or trade secret information, that such information
is and will remain the sole property of the Company, and that any retention or
use by Vinney of confidential or proprietary or trade secret information after
the termination of Vinney’s employment with and services for the Company shall
constitute a misappropriation of the Company’s Confidential Information.

(c) On or prior to the 409A Separation Date, except as provided in Section 7,
Vinney will immediately return to the Company (to the extent he has not already
returned), equipment, software, electronic files and all other property of the
Company, including, without limitation, property, documents and/or all other
materials (including copies, reproductions, summaries and/or analyses) which
constitute, refer or relate to Confidential Information of the Company.

(d) Vinney further acknowledges that his obligation of confidentiality shall
survive, regardless of any other breach of this Agreement or any other
agreement, by any party to this Agreement, until and unless (i) such
Confidential Information of the Company shall have become, through no fault of
Vinney, generally available to or known by the public, (ii) Vinney makes such
disclosure in furtherance of the Company’s business and the disclosure is
authorized by the Board of Directors or the Chief Executive Officer of the
Company, or (iii) Vinney is required by law (after providing the Company with
notice and opportunity to contest such requirement) to make disclosure. Vinney’s
obligations under this Section 10 are in addition to, and not in limitation or
preemption of, all other obligations of confidentiality which Vinney may have to
the Company under general legal or equitable principles or statutes.

11. Disclosure; Trading Restrictions.

(a) From the date of this Agreement through the end of the Post-CEO Employment
Period, Vinney will communicate his role as Senior Advisor and the contents of
Sections 8, 9, 10, 12 and 20 of this Agreement to any person, firm, association,
or corporation other than the Company, which he intends to be employed by,
associated in business with, or represent.

 

- 6 -



--------------------------------------------------------------------------------

(b) Vinney shall take no action with respect to the Company’s common shares that
is in violation of the Company’s policies with respect to trading in common
shares. The Company will not prevent Vinney from making any sale of the
Company’s common shares or from exercising any options for the Company’s common
shares on a cashless basis during any part of any open window period to the
extent not otherwise prohibited by applicable law.

12. Certain Activities. During the Restricted Period, Vinney shall not, and
shall cause his affiliates not to, except within the terms of a specific written
consent of the Chairman of the Compensation Committee, propose, discuss or have
any communication with any other person, directly or indirectly, relating in any
way to (i) any form of business combination, acquisition or other transaction
relating to the Company or any affiliate of the Company and any other party or
any affiliate of any other party, (ii) any form of restructuring,
recapitalization or similar transaction with respect to the Company or any
affiliate of the Company, or (iii) any demand, request or proposal (1) to
acquire, or offer, propose or agree to acquire, by purchase or otherwise, any
common shares of the Company (“Voting Securities”), (2) to make, or in any way
participate in, any solicitation of proxies with respect to any such Voting
Securities of the Company (including, without limitation, by the execution of
action by written consent), become a participant in any election contest with
respect to the Company or seek to influence any person with respect to any such
Voting Securities, (3) to participate in or encourage the formation of any
partnership, syndicate or other group which owns or seeks or offers to acquire
beneficial ownership of any such Voting Securities or which seeks to affect
control of the Company or any affiliate of the Company or has the purpose of
circumventing any provision of this Agreement, (4) to nominate any candidate for
election to the Board of Directors of the Company, (5) constituting a
shareholder proposal that would be required to be submitted to a vote of the
Company’s shareholders at any annual or special meeting of shareholders, or
(6) that would require disclosure or other filing with any government or
regulatory agencies or applicable securities exchanges (except as otherwise
contemplated by this Agreement).

13. Breach.

(a) If Vinney breaches any of his obligations under Section 8, 9, 10, 11, 12, 16
or 20 in any material respect, then the Company may, at its sole option,
following reasonable notice to Vinney and opportunity to cure (other than with
respect to those matters set forth in Section 13(b) below), terminate Vinney’s
employment with STERIS and terminate all remaining payments and benefits
described in this Agreement and obtain reimbursement from Vinney of any expenses
and damages incurred as a result of the breach (including, without limitation,
reasonable attorneys’ fees), with the remainder of this Agreement, and all
promises and covenants in this Agreement, remaining in full force and effect;
provided, however, the Company will not terminate pursuant to this Section 13(a)
any benefits in which Vinney had vested under the Company’s 401(k) Savings Plan,
nor will Vinney’s COBRA rights, if any, be reduced by any action taken by the
Company under this Section 13(a).

(b) Vinney acknowledges and agrees that the remedy at law available to the
Company for breach by Vinney of any of his obligations under Sections 8, 9, 10,
12 and 20 of this Agreement would be inadequate and that damages flowing from
such a breach would not readily be susceptible to being measured in monetary
terms. Accordingly, Vinney acknowledges, consents and agrees that, in addition
to any other rights or remedies which the

 

- 7 -



--------------------------------------------------------------------------------

Company may have at law, in equity or under this Agreement, upon adequate proof
of Vinney’s violation of any provision of Sections, 8, 9, 10, 12 and 20 of this
Agreement, the Company shall be entitled to immediate injunctive relief and may
obtain a temporary order restraining any threatened or further breach, without
the necessity of proof of actual damage.

(c) If the Company breaches any of the provisions of this Agreement in any
material respect, then Vinney may, following reasonable notice to the Company
and opportunity to cure, exercise all rights and remedies which Vinney may have,
and the Company shall reimburse Vinney for any costs and expenses (including,
without limitation, attorneys’ fees) reasonably incurred in connection
therewith.

14. Release by Vinney.

(a) Vinney for himself and his dependents, successors, assigns, heirs, executors
and administrators (and his and their legal representatives of every kind),
hereby releases, dismisses, remises and forever discharges the Company from any
and all arbitrations,, claims (including, without limitations, claims for
attorney’s fees), demands, damages, suits, proceedings, actions and/or causes of
action of any kind and every description, whether known or unknown, which Vinney
now has or may have had for, upon, or by reason of any cause whatsoever (except
that this release shall not apply to the obligations of the Company arising
under this Agreement), against the Company (“claims”), including but not limited
to:

(i) any and all claims, directly or indirectly, arising out of or relating to:
(A) Vinney’s past employment or service with the Company; and (B) Vinney’s
resignation as President and Chief Executive Officer and any other position
described in Section 1(c) of this Agreement.

(ii) any and all claims of discrimination, including but not limited to, claims
of discrimination on the basis of sex, race, age, national origin, marital
status, religion or disability, including, specifically, but without limiting
the generality of the foregoing, any claims under the Age Discrimination in
Employment Act, as amended (the “ADEA”), Title VII of the Civil Rights Act of
1964, as amended, the Americans with Disabilities Act of 1990, the Family and
Medical Leave Act of 1993 and Ohio Revised Code Chapter 4112;

(iii) any and all claims of wrongful or unjust discharge or breach of any
contract or promise, express or implied; and

(iv) except as prohibited by applicable law, any and all claims under or
relating to any and all employee compensation, employee benefit, employee
severance or employee incentive bonus plans and arrangements, including the
SEMICP and the Option Plans, other than his rights which are set forth in this
Agreement, his right to his account balances under the Company’s 401(k) Savings
Plan and his right to receive payment under the SEMICP with respect to the year
ending March 31, 2007; provided that he shall remain entitled to the amounts and
benefits specified in Sections 2, 3 and 4 above. Vinney agrees that he intends
to release any and all worker compensation claims he may have against the
Company by this Agreement, and further agrees to execute any documentation as
may be reasonably required to perfect this or any other release contemplated by
this Agreement when presented to him by the Company.

 

- 8 -



--------------------------------------------------------------------------------

(b) Vinney understands and acknowledges that the Company does not admit any
violation of law, liability or invasion of any of his rights and that any such
violation, liability or invasion is expressly denied. The consideration provided
under this Agreement is made for the purpose of settling and extinguishing all
claims and rights (and every other similar or dissimilar matter) that Vinney
ever had or now may have against the Company to the extent provided in this
Section 14. Vinney further agrees and acknowledges that no representations,
promises or inducements have been made by the Company other than as appear in
this Agreement.

(c) Vinney further understands and acknowledges that:

(i) The release provided for in this Section 14, including, without limitation,
claims under the ADEA to and including the date of this Agreement, is in
exchange for the additional consideration provided for in this Agreement, to
which consideration he was not heretofore entitled;

(ii) He has been advised by the Company to consult with legal counsel prior to
executing this Agreement and the release provided for in this Section 14, has
had an opportunity to consult with and to be advised by legal counsel of his
choice, fully understands the terms of this Agreement, and enters into this
Agreement freely, voluntarily and intending to be bound;

(iii) He has been given a period of twenty-one days to review and consider the
terms of this Agreement, and the release contained herein, prior to its
execution and that he may use as much of the twenty-one day period as he
desires; and

(iv) He may, within seven days after execution, revoke this Agreement.
Revocation shall be made by delivering a written notice of revocation to the
General Counsel at the Company. For such revocation to be effective, written
notice must be actually received by the General Counsel at the Company no later
than the close of business on the seventh day after Employee executes this
Agreement. If Vinney does exercise his right to revoke this Agreement, all of
the terms and conditions of the Agreement shall be of no force and effect and
the Company shall have no obligation to satisfy the terms or make any payment to
Vinney as set forth in this Agreement.

(d) Vinney will not file a lawsuit or other complaint asserting any claim that
is released in this Section 14.

(e) Vinney and the Company acknowledge that the terms and conditions of this
Agreement are made and are mutually agreed to by the Company and Vinney, and
that Vinney waives and releases any claim that he has or may have to
reemployment.

(f) For purposes of the above provisions of this Section 14, the “Company” shall
include its predecessors, subsidiaries, divisions, related or affiliated
companies, officers, directors, stockholders, members, employees, heirs,
successors, assigns, representatives, agents and counsel.

 

- 9 -



--------------------------------------------------------------------------------

(g) Vinney agrees that it shall be a condition precedent to his receipt of the
payments set forth in Section 4 and other amounts due to him under this
Agreement from and after June 1, 2007 that he execute and deliver to the Company
on or after June 1, 2007, and not revoke within seven days thereafter, a release
of claims in form and substance as set forth in the preceding clauses of this
Section 14.

15. Release by the Company. The Company, for itself and its successors and
assigns, hereby releases, dismisses, remises and forever discharges Vinney and
his dependents, successors, assigns, heirs, executors and administrators (and
his and their legal representatives of every kind) (collectively, the “Vinney
Releasees”) from any and all arbitrations, claims (including, without
limitation, claims for attorneys’ fees), demands, damages, suits, proceedings,
actions and/or causes of action of any kind and every description, whether known
or unknown, which it now has against Vinney Releasees, on account of any matter
which relates in any way, directly or indirectly, to the past, present of future
business or affairs of the Company, whether known or unknown, relating to or
arising out of Vinney’s service as an officer or employee with the Company
(except that this release shall not apply to the obligations of Vinney arising
under this Agreement).

16. Continued Availability and Cooperation.

(a) Vinney shall cooperate fully with the Company and with the Company’s counsel
in connection with any present and future matters involving financial statement
or governance certifications or affirmations, regulatory, stock exchange or
independent auditor matters, governmental investigation or review, and any
actual or threatened litigation or administrative proceeding involving the
Company that relates to events, occurrences or conduct occurring (or claimed to
have occurred) during the period of Vinney’s employment by the Company, or any
investigation, charge, proceeding or other action or potential action by any
governmental agency throughout the world involving the Company This cooperation
by Vinney shall include, but not be limited to the following to the extent
allowed by applicable law and Vinney’s fiduciary duties to the Company:

(i) making himself reasonably available for interviews and discussions with the
Company’s counsel as well as for depositions and trial testimony;

(ii) if depositions or trial testimony are to occur, making himself reasonably
available and cooperating in the preparation therefor as and to the extent that
the Company or the Company’s counsel reasonably requests;

(iii) refraining from impeding in any way the Company’s prosecution or defense
of such litigation or administrative proceeding;

(iv) cooperating fully in the development and presentation of the Company’s
prosecution or defense of such litigation or administrative proceeding;

 

- 10 -



--------------------------------------------------------------------------------

(v) promptly notifying the Company’s Chief Executive Officer (if other than
Vinney) and General Counsel, if any, in the event that he is contacted by any
governmental authority in connection with any investigation, charge or
proceeding or any other third party in connection with any actual or threatened
litigation or administrative proceeding involving the Company; and

(vi) promptly executing any statements, affidavits, filings, notices or other
documents necessary or appropriate to facilitate the obligations contemplated by
this Agreement.

(b) Vinney shall be reimbursed by the Company for reasonable travel, lodging,
telephone and similar expenses incurred in connection with such cooperation,
which the Company shall reasonably endeavor to schedule at times not conflicting
with the reasonable requirements of any employer of Vinney, or with the
requirements of any third party with whom Vinney has a business relationship
permitted hereunder that provides remuneration to Vinney. Vinney shall not
unreasonably withhold his availability for such cooperation.

(c) Upon the Changeover Date, Vinney will update the Company as to the status of
all pending matters for which he was responsible or otherwise involved.

17. Payments. All amounts payable under this Agreement shall be subject to
applicable tax and other withholding and reporting as required by law. Vinney
shall timely pay, and shall indemnify the Company with respect to, any taxes
payable by him with respect to this Agreement, including, without limitation,
the options listed on Exhibit A, in excess of amounts withheld.

Unless his employment has been previously terminated pursuant to Section 13, in
the event of Vinney’s “disability,” as defined in Section 409A of the Code, any
amounts otherwise payable pursuant to this Agreement shall continue to be paid
to Vinney. Unless his employment has been previously terminated pursuant to
Section 13, in the event of Vinney’s death, any amounts otherwise payable to
Vinney pursuant to this Agreement (and plans governed by the ERISA, which shall
be payable according to their terms) which have not been paid as of date of
death shall be paid to his designated beneficiary (or, if none, to his estate),
and the Company shall reimburse Vinney and his dependents for COBRA coverage
during any such disability or upon his death.

18. Section 409A Compliance. The parties intend that any payment under this
Agreement shall be paid in compliance with Section 409A of the Internal Revenue
Code of 1986, as amended (“Code”), and all regulations, guidance, and other
interpretive authority thereunder such that there shall be no adverse tax
consequences, interest, or penalties as a result of the payments. The parties
agree to modify this Agreement, the timing (but not the amount) of any payment
to the extent necessary to comply with Section 409A of the Code and avoid
application of any taxes, penalties, or interest thereunder.

 

- 11 -



--------------------------------------------------------------------------------

19. Warranties and Representations.

(a) STERIS represents and warrants that the Board of Directors of STERIS has
authorized the person whose signature appears below to execute this Agreement to
bind the Company to all provisions contained in this Agreement.

(b) STERIS warrants and represents to Vinney that he is and will continue to be
insured by STERIS’ officers and directors liability insurance policy (“D&O
Policy”) for any current and/or future claims brought for any act which occurred
or may occur while he was or is an officer or director of STERIS, subject to the
terms, conditions and limitations of such D&O Policies; and that he is and will
continue to be indemnified, pursuant to the regulations, bylaws and resolutions
of the Corporation to the full extent allowed by law for any claims against him
arising out of his duties as an officer and/or director of the Company.

20. Non-Disparagement. Neither party shall make any statements, written or oral,
to any third party which disparage, criticize, discredit or otherwise operate to
the detriment of Vinney or the Company, its present or former officers,
directors and employees and their respective business reputation and/or
goodwill, except as required by law or regulation.

21. Invalidity. The invalidity or unenforceability of any one (1) provision or
part of this Agreement shall not render any other provision(s) or part(s) of
this Agreement invalid or unenforceable and such other provision(s) or part(s)
shall remain in full force and effect.

22. Entire Agreement. This Agreement contains the entire agreement between the
parties to this Agreement, and there are no understandings between the parties
other than those specifically and expressly set forth in this Agreement. Upon
the Effective Date of this Agreement, this Agreement replaces and supersedes any
prior employment, change of control, severance or other similar agreements
between STERIS and Vinney (including, without limitation, the Employment
Agreement, dated as of March 21, 2000, between Vinney and STERIS and the Change
of Control Agreement, dated as of March 18, 2000 between STERIS and Vinney).
Vinney agrees, recognizes and acknowledges that any such employment, change of
control, severance or other similar agreement is made null and void by reason of
this Agreement. This Agreement shall not be amended or modified in any manner
except upon written agreement by the parties. Notwithstanding the foregoing,
(a) each Stock Option Award granted under the Option Plans between the parties
shall remain in full force and effect as set forth herein and on Exhibit A and
(b) the undertaking, dated as of September 7, 2006, between Vinney and STERIS
shall remain in full force and effect in accordance with its terms.

23. Originals. Four (4) copies of this Agreement shall be executed as
“originals” so that both Vinney and STERIS and their counsel may possess an
“original” fully-executed document. The parties to this Agreement expressly
agree and recognize that each fully-executed “original” shall be binding and
enforceable as an original document representing the agreements in this
Agreement.

24. Governing Laws. This Agreement shall be governed and interpreted pursuant to
the laws of the State of Ohio.

 

- 12 -



--------------------------------------------------------------------------------

25. Successors to the Company. Except as otherwise provided in this Agreement,
this Agreement shall be binding upon and inure to the benefit of the Company and
any successor of the Company, including, without limitation, any corporation
which acquires directly or indirectly all or substantially all of the assets of
the Company whether by merger, consolidation, sale or otherwise (and such
successor shall thereafter be deemed the “Company” for the purposes of this
Agreement), but shall not otherwise be assignable by the Company.

26. Arbitration. In order to resolve any dispute which may arise out of or be
related to this Agreement, each of Vinney and the Company shall have the right,
in addition to all other rights and remedies provided by law, at such party’s
election, to seek arbitration in Cleveland, Ohio, under the rules of the
American Arbitration Association, as to claims pursued by such party, by serving
a notice to arbitrate upon the other party. Notwithstanding the foregoing, the
parties shall have the same rights of discovery under the Ohio Rules of Civil
Procedure as if the dispute had been filed as an original action in an Ohio
court of original jurisdiction.

[REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK]

 

- 13 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Vinney and STERIS have executed this Agreement effective and
binding as of the Effective Date of this Agreement.

 

/s/ Les C. Vinney

Les C. Vinney STERIS CORPORATION

/s/ Mark D. McGinley

Name:   Mark D. McGinley Title:  

Senior Vice President, General Counsel,

and Secretary

 

- 14 -



--------------------------------------------------------------------------------

EXHIBIT A

 

A. The following options vested prior to January 1,2005 and will remain
exercisable according to their original terms with exercisability extending to
three months after the end of Vinney’s continued employment described in this
Agreement but not later than the latest date permitted by applicable regulations
under Section 409A:

 

Option #

 

Issue Date

 

Shares Outstanding

 

Price/Sh

000581

  8/99   90,000   13.8125

000742

  1/00   2,500   9.6875

001076

  4/00   192,500   9.000

001450

  4/01   75,000   13.4500

001803

  4/02   50,000   19.6000

002209

  4/03   25,000   22.5800

 

B. The following options were not vested prior to January 1, 2005. Although by
their terms, they would be exercisable in the same time periods as the options
in A above, by this Agreement the parties have reduced the exercise period so
that it ends on December 31, 2007:

 

Option #

 

Issue Date

 

Shares Outstanding

 

Price/Sh

001450   4/01   25,000   13.4500 001803   4/02   50,000   19.6000 002209   4/03
  75,000   22.5800

 

C. The following options were not vested prior to January 1, 2005 and will
remain exercisable according to their original terms with exercisability
extending to three months after the end of Vinney’s continued employment
described in this Agreement but not later than the latest date permitted by
applicable regulations under Section 409A:

 

Option #

 

Issue Date

 

Shares Outstanding

 

Price/Sh

002591   04/04   90,000   27.4400 002998   05/05   90,000   24.4500

 

D. The following option will be exercisable by its terms:

 

Option #

 

Issue Date

 

Shares Outstanding

 

Price/Sh

[TBD]   9/06   62,500   [The closing price on the NYSE on 9/7/06 or 9/12/06,
whichever is greater]